Citation Nr: 1747393	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental condition.

2.  Entitlement to service connection for jaw/temporomandibular joint condition, to include as secondary to dental condition.

3.  Entitlement to service connection for sinus condition, to include as secondary to dental condition.

4.  Entitlement to service connection for migraine condition, to include as secondary to dental condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 2001 to July 2001, March 2002 to May 2002, and March 2004 to June 2005.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified before the Board sitting at a videoconference hearing; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide a VA examination.  The record contains a July 2007 VA examination and an August 2010 private medical opinion, but these are insufficient.  The VA examination did not consider the Veteran's March 10, 2004 surgery as part of her military service because it was performed by a private provider one day prior to active duty.  The Veteran was ordered to have the surgery in preparation for deployment and transported to the facility with her reserve unit, however.  Thus the March 10 surgery should be considered as part of her active duty service.  In addition, the  August 2010 private medical opinion noted a link between the Veteran's temporomandibular joint disorder and the March 10 surgery but lacked rationale for this finding.  Thus, a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with a clinician with the appropriate expertise to render the requested opinions.  After reviewing the entire record and examination results, the clinician should 

a)  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified dental condition was incurred in service or related to the any incident of service, including the March 10, 2004 surgery.

b)  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified jaw/temporomandibular joint condition was incurred in service or related to the any incident of service, including the March 10, 2004 surgery. 

c)  If any dental condition is deemed service connected, determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any identified jaw/temporomandibular joint condition was proximately due to or aggravated (beyond its natural progression) by her service-connected dental condition(s).  

d)  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified sinus condition was incurred in service or related to the any incident of service, including the March 10, 2004 surgery.

e)  If any dental condition is deemed service connected, determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any identified sinus condition was proximately due to or aggravated (beyond its natural progression) by her service-connected dental condition(s).  

f)  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified migraine condition was incurred in service or related to the any incident of service, including the March 10, 2004 surgery.

g)  If any dental condition is deemed service connected, determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any identified migraine condition was proximately due to or aggravated (beyond its natural progression) by her service-connected dental condition(s).  

A complete rationale for all opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

2.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




